DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 19 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
1. (Currently Amended) A method for magnetic resonance (MR) imaging of an object, comprising:
exciting spins of a first material of the object and spins of a second material of the object;
acquiring an in-phase echo signal in response to the excited spins of the first material and the excited spins of the second material being in phase;
acquiring an out-of-phase echo signal in response to the excited spins of the first material and the excited spins of the second material being out-of-phase, the acquiring of the out-of-phase echo signal including sampling a k-space asymmetrically in a read-out direction; and
generating a first image for the first material and/or a second image for the second material based on the in-phase echo signal and the out-of-phase echo signal.

b. With respect to claims 2 – 15, 17—19, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 16, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:


16. (Currently Amended) A magnetic resonance imaging system comprising: a magnetic resonance imaging scanner; and 
a controller configured to: control the magnetic resonance imaging scanner to: apply an excitation pulse to excite spins of a first material of an object and spins of a second material of the object; 
acquire an in-phase echo signal in response to the excited spins of the first material and the spins of the second material being in phase; and 
acquire an out-of-phase echo signal in response to the spins of the first material and the excited spins of the second material being out-of-phase, the acquiring of the out-of-phase echo signal including sampling a k-space asymmetrically in a read-out direction; and 
generate a first image for the first material and/or a second image for the second material based on the in-phase echo signal and the out-of-phase echo signal.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852